DETAILED ACTION
	This is in response to communication received on 1/14/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/4/19, 4/14/20, and 10/5/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over FERNANDI (GB2462824) in view of Legein et al. WO2014/026967A2 hereinafter LEGEIN on claims 1-3, 5-11, 13-15, 17 and 19-22 are withdrawn because the independent claim 1 has been amended and claim 15, 17, 19 and 20 have been cancelled.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over FERNAN DI (GB2462824) in view of Legein et al. WO2014/026967 A2 hereinafter LEGEIN as applied to claim 1 above, and further in view of YOKLEY (US PGPub 2015/0103504) on claim 4 is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over FERNAN DI (GB2462824) in view of Legein et al. WO2014/026967 A2 hereinafter LEGEIN as applied to claim 1 and 15 above, and further in view of WEIKART (US PGPub 2008/0225378) on claim 16 is withdrawn because claim 15 and 16 have been cancelled.  
Claims 1-11, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Legein et al. WO2014/026967 A2 hereinafter LEGEIN in view of Gladish et al. US PGPub 2016/0250831 hereinafter GLADISH.
As for claim 1, LEGEIN teaches "A method of protecting a component from corrosion and providing electrical conductivity to one or more electrical contacts on the component" (abstract, lines 1-2), i.e. a method of depositing a… polymer coating… for protecting a substrate from corrosion.
LEGE IN teaches "the method comprises first the step of a pre-treatment for cleaning and/or etching and/or activating the electronic component or components prior to coating. A pre-treatment in the form of an activation and/or cleaning and/or etching step might be advantageous in improving the adhesion and cross-linking of the polymer coating" (page 6, lines 13-16) and LEGEIN teaches "this pre-treatment is carried out using reactive gases, such as H2, or O2, additionally or alternatively with etching reagents such as CF4, It can also be carried out with inert gases, such as Ar, N2 or He" (page 7, lines 1-3) i.e. step including exposing… a surface to deposited on… to an inert gas.. without… deposition of polymer onto the or each surface of the substrate.
LEGEIN is silent on the pre-treatment being a plasma. However, LEGEIN does teaches "The power used in the pre-treatment can be applied in continuous wave mode or in pulsed wave mode" (page 7, lines 12-13) and gives examples wherein "when applied in continuous wave mode in a 490 litre plasma chamber" (page 7, lines 15). It is the position of the Examiner that it is inherent that LEGE IN teaches a plasma, as it performed all the necessary steps to produce a plasma within a plasma chamber. A reference which is silent about a claimed invention's features is inherently anticipatory if 
LEGEIN further teaches “coating the component by plasma deposition of a polymer coating formed from any one or more of the following precursor monomers, acrylate, methacrylate or organosilane” (abstract, lines 2-4), i.e. a step including plasma polymerization of a precursor monomer and deposition of the resultant polymer onto at least one surface of a substrate.
LEGEIN is silent on the polymer coating being a multi-layer polymer coating having adjacent layers of the same polymer, a second step of exposing the polymer to an inert gas in the presence of a plasma, a third step including plasma polymerization of the precursor monomer used in the first step and deposition of the resultant polymer onto the polymer deposited in the first step so as to increase the thickness of the polymer, wherein the same polymer is deposited in the first step and the third step.
However, LEGEIN does teach a step that includes plasma polymerization of a precursor monomer and deposition of the resultant polymer onto at least one surface of a substrate and a step of exposing a surface to an inert gas in the presence of a plasma without deposition of polymer onto the or each surface of the substrate though not in the claimed sequence, nor does LEGEIN teach repeating these steps. However, Examiner does note that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.

GLADISH further teaches that in a plasma polymerization process forming thin layers “the process can be repeated numerous times to increase the thickness of the coating” (paragraph 33, lines 15-18), i.e. wherein a coating process can be repeated to achieve a desired thickness.
Thereby, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the pre-treatment step and the plasma polymerization steps of LEGEIN such that the process includes a multi-layer polymer coating having adjacent layers of the same polymer, a second step of exposing the polymer to an inert gas in the presence of a plasma, a third step including plasma polymerization of the precursor monomer used in the first step and deposition of the resultant polymer onto the polymer deposited in the first step so as to increase the thickness of the polymer, wherein the same polymer is deposited in the first step and the third step because GLADISH illustrates that it was well-known in the art to repeat process steps to achieve a desired thickness and the splitting of a single step into two have been held to not patentably distinguish processes.
As for claim 2, LEGEIN is silent on including repeating the third and fourth steps at least once more.
However, LEGEIN does teach a step that includes plasma polymerization of a precursor monomer and deposition of the resultant polymer onto at least one surface of a substrate and a step of exposing a surface to an inert gas in the presence of a plasma without deposition of polymer onto the or each surface of the substrate though not in the claimed sequence, nor does LEGEIN teach repeating these steps. However, Examiner does note that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
Further, GLADISH teaches “Plasma polymerization of thin films is also an option. During the plasma process, monomers or polymers can be linked together or polymerize at the substrate surface and provide thin films of various surface and technical performance alterations” (paragraph 29, lines 21-25).
GLADISH further teaches that in a plasma polymerization process forming thin layers “the process can be repeated numerous times to increase the thickness of the coating” (paragraph 33, lines 15-18), i.e. wherein a coating process can be repeated to achieve a desired thickness.
Thereby, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the pre-treatment step and the plasma polymerization steps of LEGEIN such that the process includes a multi-layer polymer coating having adjacent layers of the same polymer, a second step of exposing the polymer to an inert gas in the presence of a plasma, a third step including plasma polymerization of the precursor monomer used in the first step and deposition of the resultant polymer onto the polymer deposited in the first step so as to increase the thickness of the polymer, wherein the same polymer is deposited in the first step and the third step because GLADISH illustrates that it was well-known in the art to repeat process steps to achieve a desired thickness and the splitting of a single step into two have been held to not patentably distinguish processes.
Further it would have been within the skill of the ordinary artisan at the time of effective filing to design the number of times the coating process is repeated such that a desired thickness is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 3, LEGEIN is silent on including repeating the third and fourth steps up to ninety nine times.
However, LEGEIN does teach a step that includes plasma polymerization of a precursor monomer and deposition of the resultant polymer onto at least one surface of a substrate and a step of exposing a surface to an inert gas in the presence of a plasma without deposition of polymer onto the or each surface of the substrate though not in the claimed sequence, nor does LEGEIN teach repeating these steps. However, Examiner does note that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
Further, GLADISH teaches “Plasma polymerization of thin films is also an option. During the plasma process, monomers or polymers can be linked together or polymerize at the substrate surface and provide thin films of various surface and technical performance alterations” (paragraph 29, lines 21-25).

Thereby, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the pre-treatment step and the plasma polymerization steps of LEGEIN such that the process includes a multi-layer polymer coating having adjacent layers of the same polymer, a second step of exposing the polymer to an inert gas in the presence of a plasma, a third step including plasma polymerization of the precursor monomer used in the first step and deposition of the resultant polymer onto the polymer deposited in the first step so as to increase the thickness of the polymer, wherein the same polymer is deposited in the first step and the third step because GLADISH illustrates that it was well-known in the art to repeat process steps to achieve a desired thickness and the splitting of a single step into two have been held to not patentably distinguish processes.
Further it would have been within the skill of the ordinary artisan at the time of effective filing to design the number of times the coating process is repeated such that a desired thickness is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 4, LEGEIN teaches “Preferably, the pre-treatment is performed from 30 seconds to 30 minutes, for example from 45 seconds to 15 minutes, preferably 1 minute to 10 minutes, e.g. 9, 8, 7, 6, 5, 4, 3, 2, or 1 minutes. The duration of the pre-wherein each step including plasma polymerization of the precursor monomer is carried out for a duration that is greater than or equal to the duration of the step(s) including exposing the polymer to an inert gas in the presence of the plasma without further deposition of polymer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 5, LEGEIN teaches “Preferably, the pre-treatment is performed from 30 seconds to 30 minutes, for example from 45 seconds to 15 minutes, preferably 1 minute to 10 minutes, e.g. 9, 8, 7, 6, 5, 4, 3, 2, or 1 minutes. The duration of the pre-treatment depends on the precursor used and on the 10 degree of contamination on the part to be treated” (page 7, lines 7-10), i.e. a range that overlaps with wherein the duration of the step(s) including exposing the polymer to an inert gas in the presence of the plasma without further deposition of polymer is from 10 seconds to 20 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 6, LEGEIN teaches “Preferably, the method involves a polymerisation time of approximately 30 seconds to approximately 30 minutes. The longer the polymerisation time the thicker the resultant polymer coating. Therefore, the choice of polymerisation time and hence coating thickness depends to a certain degree on the use or application of the component being coated” (page 9, lines 15-18), i.e. a range that overlaps with wherein the duration of the step(s) including exposing the polymer to an inert gas in the presence of the plasma without further deposition of polymer is from 10 seconds to 1 minute, or from 1 minute to 5 minutes or from 5 minutes to 10 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 7, LEGEIN teaches “the coating has a thickness in the range of about 10 nm to about 1 μm, preferably about 10 nm to about 500 nm” (page 14, lines 22-23), i.e. wherein each step including plasma polymerization of the precursor monomer includes depositing polymer having a thickness from 10 nm to 500 nm.
As for claim 8, LEGEIN teaches “the pretreatment takes place at powers of 5 to 5000 W, more preferably 25 to 4000 W” (page 7, lines 15-16), i.e. a range that overlaps wherein the power of the plasma in the step(s) including exposing the polymer to an inert gas in the presence of the plasma without further deposition of polymer is from 50 Watts to 150 Watts.
As for claim 9, LEGEIN teaches "this pre-treatment is carried out using reactive gases, such as H2, or O2, additionally or alternatively with etching reagents such as CF4, It can also be carried out with inert gases, such as Ar, N2 or He" (page 7, lines 1-3), i.e. the inert gas comprises Ar, N2, He, Ne, Kr, Xe, or a mixture thereof.
As for claim 10, LEGEIN teaches “plasma deposition of a polymer coating formed from any one or more of the following precursor monomers, acrylate, methacrylate or organosilane” (abstract, lines 3-4), i.e. wherein the precursor monomer is: acrylate, methacrylate, or organosilane.
As for claim 11, LEGEIN teaches “Preferably, the organosilane precursor monomer is hexamethyldisiloxane (HMDSO)” (page 14, lines 7-8), i.e. wherein the precursor monomer is: acrylate, methacrylate, or organosilane.
As for claim 13, Examiner notes that as written, claim 13 does not require the use of an organosilane having one or more alkenyl groups, an optional choice within claim 11, but only provides further limitations to that options. As such, the scope of the claim encompasses embodiments wherein there is no organosilane having one or more alkenyl groups, wherein the or each alkenyl group is a vinyl. Thereby, the combination of LEGEIN and GLADISH inherently falls within the scope of the claim.
As for claim 14, Examiner notes that as written, claim 14 does not require the use of an organosilane having one or more alkenyl groups, an optional choice within claim 11, but only provides further limitations to that options. As such, the scope of the claim organosilane having one or more alkenyl groups is 1,3-divinyltetramethyldisiloxane. Thereby, the combination of LEGEIN and GLADISH inherently falls within the scope of the claim
As for claim 21, as shown above the combination of LEGIN and GLADISH teach the method of claim 1 and thereby teach A substrate having a polymer coating formed onto at least one surf ace thereof according to a method of claim 1. 
As for claim 22, LEGEIN teaches “the coating has a thickness in the range of about 10 nm to about 1 μm, preferably about 10 nm to about 500 nm” (page 14, lines 22-23), i.e. a range that overlaps with having a total thickness of 200 nm to 10000 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-14, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717